DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.             The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a system and method for controlling one or more light emitting diodes having, inter alia, "a modified signal generator configured to receive the phase detection signal from the phase detector and the mode detection signal from the mode detector, modify the phase detection signal based at least in part on the mode detection signal, and generate a modified signal representing a third time duration corresponding to the first half cycle of the AC voltage and a fourth time duration corresponding to the second half cycle of the AC voltage: and a current controller configured to receive the modified signal, the current controller being further configured to control, based at least in part of the modified signal, a first current flowing through one or more light emitting diodes configured to receive the rectified voltage: wherein: the first time duration and the second time duration are different in magnitude; and the third time duration and the fourth time duration are the same in magnitude” (claims l and 29) or a system and method for controlling one or more light emitting diodes having, inter alia, “a modified signal generator configured to receive the phase detection signal from the phase detector and the mode detection signal from the mode detector, the modified signal generator being further configured to generate, based at least in part on the phase detection signal and the mode detection signal, a modified signal representing a third time duration corresponding to the first half cycle of the AC voltage and a fourth time duration corresponding to the second half cycle of the AC voltage; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                      Conclusion

3. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fu et al., Patent No. 10,299,328; Ostrovsky et al., Patent No. 10,568,185.

                                                          Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844